Citation Nr: 0720632	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Ménière's disease, 
to include as secondary to service-connected tinnitus.

2.  Entitlement to rating in excess of 30 percent for post-
traumatic stress disorder.

3.  Entitlement to an increased (compensable) rating for 
residuals of a bilateral inguinal hernia repair, to include 
surgical scars.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, in which the RO inter alia 
determined that, as new and material evidence had not been 
received, the veteran's previously denied claim for service 
connection for Ménière's disease, to include as secondary to 
service-connected tinnitus, would not be reopened, and also 
denied the veteran's claims for a rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), an 
increased (compensable) rating for bilateral inguinal hernia 
repair, and entitlement to a total disability rating based on 
individual unemployability (TDIU).  The veteran perfected a 
timely appeal on these issues in August 2005 and requested a 
videoconference Board hearing, which was held before the 
undersigned Veterans Law Judge in February 2006.

The Board finds that a claim for service connection for 
vertigo is raised by the record and is intertwined with the 
application to reopen a claim for service connection for 
Meniere's disease.  As the claim for service connection is 
intertwined with the application to reopen the claim for 
service connection for Ménière's disease and the claim for a 
TDIU, appellate review of both claims must be deferred 
pending additional development and adjudication of the raised 
vertigo claim.  These matters are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by a 
depressed mood, anxiety, occasional nightmares, night sweats, 
an exaggerated startle response, and intrusive thoughts; the 
overall degree of psychiatric impairment more nearly 
approximates occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks rather 
than occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran's service-connected bilateral inguinal hernia 
repair is manifested by well healed surgical scars in both 
inguinal regions; the medical evidence does not show a 
recurrence of either hernia and the preponderance of the 
evidence is against a right or left inguinal scar that is 
painful on palpation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for bilateral 
inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7338 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March and December 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims; the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the March 2004 VCAA notice was furnished to the veteran 
and his representative prior to the November 2004 RO decision 
that is the subject of this appeal.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims addressed herein, but 
he was not provided with notice of the type of evidence 
necessary to establish ratings or effective date for the 
ratings.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, notice of the two Dingess elements 
pertaining to effective dates and assignment of disability 
ratings would not have operated to alter the outcome in the 
instant case where the preponderance of the evidence is 
against the claims.  Sanders, at *5 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In addition, the Board finds it noteworthy 
that the veteran participated in a videoconference hearing in 
February 2006, which afforded him a full and fair opportunity 
to engage in the processing of his claims for increased 
ratings.  Finally, in argument submitted on behalf of the 
veteran, the veteran's representative appeared to demonstrate 
actual knowledge of the methods by which VA sets disability 
ratings.  See Dalton, 21 Vet. App. at 30.  In view of the 
foregoing, the Board cannot conclude that this defect in 
notice affected the essential fairness of the adjudication, 
and therefore, the presumption of prejudice is rebutted.  
Id., at *10.   

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  In 
September 2005, the Social Security Administration (SSA) 
notified VA that it had no records for the veteran.  The RO 
advised the veteran and his service representative in 
December 2005 that his SSA records were unavailable and that 
they could notify VA of alternate sources to obtain his SSA 
records; neither the veteran nor his service representative 
responded.  The veteran also testified in support of his 
claims at a videoconference Board hearing in February 2006.  

As to the duty to provide an examination or medical opinion, 
with respect to the claim to reopen, the veteran was provided 
with a September 2005 VA psychiatric examination and an 
October 2005 VA digestive examination, which provided 
findings that are adequate to rate the service-connected 
disabilities at issue.  The evidence is adequate to resolve 
the two increased rating claims on appeal; there is no duty 
to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard, supra.

Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran filed his most recent increased rating claim for 
PTSD in March 2004; at that time, his service-connected PTSD 
was evaluated as 30 percent disabling.

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

Finally, a maximum evaluation of 100 percent disabling is 
available for PTSD that is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The recent medical evidence shows that, on VA psychiatric 
examination in October 2004, the veteran complained of 
nightmares that occurred 2 or 3 times a month, frequent night 
sweats, an exaggerated startle response, and hypervigilance.  
The VA examiner reviewed the veteran's medical records.  
After service separation, the veteran reported attending 
welding school and working in construction until being 
injured on the job.  He was injured on a subsequent job at a 
concrete plant after a bout of vertigo.  He then worked as a 
Wal-Mart janitor and hurt himself on this job.  He obtained 
another job with an x-ray company working on processors and 
was hurt on this job after suffering a neck injury.  He was 
currently working 6 nights a week for a security company as a 
security guard.  He had been married for 38 years and had a 
good relationship with his wife and his 3 grown children.  
Mental status examination of the veteran was essentially 
unremarkable with good eye contact, a normal voice, a fairly 
full affect, a "down" mood indicating some elements of 
depression, no impairment of concentration, a functionally 
intact memory, logical thoughts, no indication of a thought 
disorder, and psychomotor activity within normal limits.  The 
VA examiner stated that the veteran had a lengthy work 
history which was interrupted by physical rather than 
psychological difficulties.  The veteran's Global Assessment 
of Functioning (GAF) score was 60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The diagnosis was PTSD.

On VA outpatient treatment in March 2005, the veteran 
complained of general irritability, social avoidance, an 
inability to maintain sleep, anhedonia, apathy, nightmares on 
occasion, flashbacks, and an exaggerated startle response.  
Although the veteran denied any active suicidal ideation, 
"he says he wants to go to the top of a mountain and sit 
there until he no longer exists.  He says he feels 
hopeless."  The veteran denied any homicidal ideation, 
hallucinations, or delusions.  He reported that "he stuck a 
gun to his head" in 1988 but had no other suicide attempts.  
He reported having "about 24 jobs over the years" and 
quitting his job repeatedly because of conflicts with co-
workers.  He was currently working part-time as a night 
watchman for a security company.  Mental status examination 
of the veteran showed psychomotor retardation, slow speech, a 
flat affect, a depressed mood, normal thought processes, no 
unusual thought content, no suicidal or homicidal ideation, 
limited insight, impulsive judgment, and impaired recent 
memory.  The veteran's GAF score was 55, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The diagnoses included chronic PTSD.

On VA outpatient mental health treatment in May 2005, the 
veteran complained that he was under continual stress at home 
because his teenage grandson was living with him and his 
wife.  He also complained of increased irritability and his 
flashbacks to Vietnam had returned, disturbing his sleep with 
frequent waking and nightmares that occurred twice a week.  
He was unhappy in his current job as a security officer.  He 
reported that job dissatisfaction had been a long-term 
problem and he had held 15-20 jobs since service separation.  
He claimed only 2 good jobs during his career with 6 years 
being the longest period that he ever worked for an employer.  
He admitted that he could not do the work that he had done in 
the past due to his current physical limitations.  (Emphasis 
added.)  Mental status examination of the veteran showed an 
irritable mood, a flat affect, no suicidal or homicidal 
ideation, hallucinations, or delusions, slowed verbal and 
motor responses, organized and pessimistic thoughts, fair 
insight, and limited judgment.  

On VA outpatient treatment in June 2005, the veteran 
complained of chronic feelings of depression with periods of 
worsening depression and constant problems with anxiety.  He 
denied any history of suicide attempts.  Mental status 
examination of the veteran showed that he was alert with 
normal speech, a blunted affect, a dysphoric mood, no 
hallucinations, normal thought processes, no unusual thought 
content, and no suicidal or homicidal ideation.  The VA 
examiner stated that the veteran had significant medical 
problems that also contributed to his constant problems with 
depression.  The veteran's GAF score was 55.  The diagnoses 
included chronic PTSD.

The veteran stated that he was doing "okay" on medication 
on VA outpatient treatment in July 2005.  His sleep had 
improved and his mood had improved slightly.  However, he had 
experienced significant stress due to a flashback to Vietnam 
service.  Mental status examination of the veteran showed 
psychomotor agitation/retardation, a depressed mood, normal 
thoughts, dysphoria, and good insight.  The diagnoses 
included chronic PTSD.

On VA psychiatric examination in September 2005, the veteran 
complained of significant symptoms of depression, which he 
attributed to his inability to maintain employment and 
changes in his lifestyle due to his physical problems.  
(Emphasis added.)  He had little energy or motivation to 
engage in activities.  He also reported suicidal ideation but 
denied having any plan or intent.  The VA examiner reviewed 
the veteran's medical records.  The veteran was not currently 
employed and had last worked in May 2005 as a security guard.  
His position was terminated when his company lost the 
contract.  He had been hospitalized for treatment of 
"physical problems" several times since losing his job and 
had been unable to return to work due to his physical 
problems.  He had been married for 39 years and his 
persistent mood problems had affected his wife's mood and put 
stress on their marriage.  He had friends but rarely saw them 
and did not socialize.  He reported occasional nightmares, 
frequent night sweats, and intrusive thoughts of his Vietnam 
service.  Mental status examination of the veteran showed 
good eye contact, a normal voice, a blunted affect, a "quite 
dysphoric" mood, no impairment of concentration, psychomotor 
activity within normal limits, a functionally intact memory, 
logical thoughts, and no indications of a thought disorder.  
The veteran's GAF score was 60 when only his PTSD was 
considered.  The VA examiner stated that the veteran's 
"rather lengthy work history [had] ended because of non-
psychiatric reasons."  The veteran attributed most of his 
current work limitations to his ongoing physical rather than 
psychological problems.  The diagnoses included PTSD.

The veteran testified at his videoconference Board hearing in 
February 2006 that he experienced panic attacks frequently 
and had thoughts of suicide and flashbacks.  

Following the February 2006 Board hearing, the veteran 
provided additional VA treatment records in support of his 
claims and waived RO jurisdiction over this evidence.  A 
review of this evidence indicates that, on VA outpatient 
mental health treatment in February 2006, the veteran 
reported some thoughts of suicide but also stated that he had 
not attempted suicide in a long time.  He denied acute 
suicidal ideation or a plan to commit suicide.  Mental status 
examination of the veteran showed unremarkable psychomotor 
activity, an appropriate affect, normal thoughts and speech, 
dysphoric thought content, full orientation, and good 
insight.  The VA examiner observed that the veteran was not a 
risk to himself or others.  She also noted that the veteran 
had a history of depression and was now noticing worsening 
dysphoria possibly related to adjustments in his medication.  
The veteran's GAF score was 55.  

The Board finds that the veteran's service-connected PTSD is 
not manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks; it is not productive of occupational and social 
impairment with reduced reliability and productivity such 
that an increased rating in excess of 30 percent is 
warranted.  For example, although the veteran complained of 
nightmares that occurred 2 or 3 times a month on VA 
outpatient treatment in October 2004, he had been married to 
his wife for 38 years and had a good relationship with her 
and with all of his grown children.  Mental status 
examination showed only some elements of depression.  The 
veteran's GAF score of 60 also indicated, at most, moderate 
PTSD symptoms.  On VA outpatient treatment in March 2005, the 
veteran complained of general irritability, an inability to 
maintain sleep, and anhedonia, but denied any active suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
He reported that "he stuck a gun to his head" in 1988 but 
had no other suicide attempts.  Mental status examination of 
the veteran showed psychomotor retardation, slow speech, a 
flat affect, a depressed mood, and normal thought processes.  
The veteran's GAF score had worsened slightly to 55, but 
still indicated only moderate PTSD symptoms.  

The veteran reported in March 2005 that he had held at least 
24 jobs since service separation and had quit jobs repeatedly 
due to conflicts with co-workers.  He was currently working 
part-time as a night watchman for a security company.  In May 
2005, the veteran reported that job dissatisfaction had been 
a long-term problem for him.  Mental status examination 
showed that he was irritable and had no suicidal or homicidal 
ideation.  In June 2005, the veteran denied any history of 
suicide attempts.  The veteran's GAF score of 55 was 
unchanged from March 2005.  Although he had suffered 
significant stress from a recent flashback, the veteran also 
reported improvements in his sleep and mood on VA outpatient 
treatment in July 2005.  The veteran complained in September 
2005 of significant symptoms of depression, which he 
attributed to his inability to maintain employment due to his 
physical problems.  He had little energy or motivation to 
engage in activities and also reported suicidal ideation but 
denied having any plan or intent.  The veteran had lost his 
job as a security guard in May 2005 when his company lost the 
contract and his position was terminated.  He had been unable 
to return to work due to his physical problems.  He had been 
married for 39 years to his wife, although his mood changes 
had put stress on their marriage.  The veteran attributed 
most of his current work limitations to his ongoing physical 
rather than psychological problems, and his GAF score had 
improved again to 60.  In February 2006, the veteran reported 
some thoughts of suicide but denied any acute suicidal 
ideation or plan on mental status examination.  The VA 
examiner stated that the veteran was not a risk to him or 
others and attributed the veteran's worsening dysphoria (or 
restlessness) to changes in his medication.  The veteran's 
GAF score had worsened to 55, again indicating only moderate 
PTSD symptoms.  

The preponderance of the evidence is against occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  In other words, 
most of the symptoms characteristic of the next level of 
impairment (criteria for a 50 percent rating) are not 
apparent.

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, in addition to the absence of most of 
the symptoms listed in DC 9411 as characteristic of 
occupational and social impairment with reduced reliability 
and productivity (criteria for a 50 percent rating), the 
veteran's GAF score has ranged between 55 and 60, indicating 
moderately disabling PTSD symptoms on repeated VA 
examinations.  Thus, the evidence does not support the 
veteran's claim of entitlement to an increased rating in 
excess of 30 percent for PTSD.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign an increased rating in excess of 30 percent for the 
veteran's PTSD.  The Board also finds that, since the current 
30 percent rating assigned to the veteran's service-connected 
PTSD more than adequately compensates him, a "staged 
rating" is not for consideration.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
As the VA examiner stated in September 2005, the veteran has 
a "rather lengthy work history" which had ended in May 2005 
for "non-psychiatric reasons."  The veteran had been 
employed at a variety of jobs following service separation 
and appears to have worked steadily between service 
separation and at least May 2005.  The veteran himself stated 
that he had been terminated in May 2005 because his position 
had been eliminated after his company had lost a contract.  
He also attributed his work difficulties to his physical 
problems rather than his service-connected PTSD.  There has 
been no showing by the veteran that his PTSD has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Increased Rating for Bilateral Inguinal Hernia

When the veteran filed his increased rating claim in March 
2004, his service-connected bilateral inguinal hernia repair 
was evaluated as zero percent disabling (non-compensable) 
under 38 C.F.R. § 4.114, DC 7338.  

A zero percent evaluation is available under DC 7338 for a 
small, reducible hernia, a hernia without true hernia 
protrusion, or a remediable hernia that was not operable.  
The minimum compensable rating of 10 percent disabling is 
available for a postoperative recurrent hernia that is 
readily reducible and well supported by a truss or belt.  The 
next higher rating of 30 percent disabling is available for a 
small postoperative recurrent hernia or an un-operated 
irremediable hernia that is not well supported by a truss or 
not readily reducible.  The maximum rating of 60 percent 
disabling is available for a large postoperative recurrent 
hernia that is not well supported under ordinary condition 
and not readily reducible or when considered inoperable.  A 
Note to DC 7338 states that a minimum compensable rating of 
10 percent disabling is available for bilateral involvement 
provided the second hernia is compensable.  The Note explains 
that this means that the more severely disabling hernia is to 
be evaluated and a 10 percent disability rating only is to be 
added for the second hernia if it is compensable.  See 
38 C.F.R. § 4.114, DC 7338 (2006).

In December 2004, the veteran asserted that he experienced 
constant pain from his service-connected bilateral inguinal 
hernia repair.  He also stated that he had "retained staples 
that are a problem."

A review of the most recent medical evidence shows that the 
veteran underwent a VA digestive examination in October 2005 
to evaluate his status-post bilateral inguinal hernia repair.  
At that time, he complained that he experienced bilateral 
inguinal hernia pain that varied depending on his activity 
and also complained of groin pain with lifting.  He had 
received bilateral inguinal hernia repair while on active 
service in 1974 and had no surgical revisions since that 
time.  He attributed his lifting limits to a bad back.  His 
groin pain was moderate on activity.  He also experienced hip 
pain and could not sleep on his left hip.  Physical 
examination showed a pale colored well healed scar in the 
left lower quadrant of his abdomen with a flat surface and a 
thin linear line that measured 5 centimeters and a pale 
colored well healed scar in the right lower quadrant with a 
flat surface and a thin linear line that measured 
9 centimeters.  The VA examiner stated that the veteran's 
inguinal areas appeared well healed and his bilateral scars 
were movable without grimace.

The veteran testified at his videoconference Board hearing in 
February 2006 that he had painful and tender scars at the 
area of his bilateral inguinal hernia repair.  

Although the veteran asserted in December 2004 that he 
experienced constant pain from his bilateral inguinal hernia 
repair and retained staples from the original in-service 
surgery, on VA digestive examination in October 2005, his 
bilateral inguinal hernia scars were well-healed and movable 
without grimace or pain.  There was no evidence of a 
recurrent right or left inguinal hernia that was reducible or 
well supported by a truss or belt.  Under these 
circumstances, a compensable rating is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 7338.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative.  See 
Schafrath, supra.  In this case, the Board finds no other 
provision upon which to assign an increased (compensable) 
rating for bilateral inguinal hernia repair.  There has been 
no showing by the veteran that his bilateral inguinal hernia 
repair has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See 38 C.F.R. § 3.321(b)(1) (2006); see also 
Bagwell and Shipwash, both supra.


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.

Entitlement to an increased (compensable) rating for 
bilateral inguinal hernia repair is denied.


                                                           
REMAND

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for Ménière's disease, 
to include as secondary to service-connected tinnitus, in 
April 1997.  The veteran and his service representative were 
notified of this decision that same month.  He did not 
initiate an appeal of this decision.  Thus, the April 1997 
decision became final.  38 U.S.C.A. § 7105 (West 2002).

The service medical records do not show a diagnosis of 
Ménière's disease.  However, they do reveal tinnitus and 
treatment for an ear infection.  The record shows that 
service connection is in effect for bilateral hearing loss 
and tinnitus, which are rated 30 percent and 10 percent, 
respectively.  Ménière's disease is a disorder that consists 
of symptoms of hearing loss, tinnitus, and vertigo from non-
suppurative disease of the labyrinth.  See Dorland's 
Illustrated Medical Dictionary at 486 (28th ed. 1994).  The 
veteran contends, in essence that his vertigo began during 
service.  In view of the foregoing, the Board finds that a 
claim for service connection for vertigo is raised by the 
record and is intertwined with the application to reopen a 
claim for service connection for Ménière's disease.  
Therefore, the Board may not properly review the veteran's 
latter claim until the RO develops and adjudicates the 
veteran's claim of entitlement to service connection for 
vertigo.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when they are 
so closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  The relevant evidence is summarized below.

The service medical records show that the veteran complained 
in November 1971 of tinnitus since returning from duty in 
Vietnam as a helicopter pilot.  A complete ear and head and 
neck examination showed normal tympanic membranes and slight 
otitis externa.  The in-service examiner's impressions 
included mild acoustic trauma causing tinnitus.  In February 
1972, the veteran complained of a 2-21/2 year history of 
progressive symptoms of persistent ringing in the left ear 
and occasional ringing in the right ear associated with 
headaches, dizziness, and one episode of blacking out.  
Physical examination showed mild otitis externa in the right 
ear.  On periodic physical examination in January 1974, the 
veteran complained of ear trouble.  The in-service examiner 
noted that the veteran experienced tinnitus secondary to 
hearing loss, which was not significant.   The veteran did 
not complain of tinnitus at his discharge physical 
examination in May 1977, and clinical evaluation showed that 
his hearing was within normal limits.

A review of the veteran's post-service treatment records that 
were of record at the time of the April 1997 rating decision 
shows that he received VA outpatient treatment in July 1993, 
approximately 16 years after service, for complaints of 
dizziness and instability accompanied by nausea and a 
"sound" in his ears.  The impressions included Ménière's 
disease or a Ménière's-like syndrome.  On VA outpatient 
treatment in January 1994, the veteran's complaints included 
vertigo and an imbalance.  He reported spells of vertigo and 
tinnitus since 1969, although these spells had become more 
frequent and intense in the past few years.  He experienced 
light spells almost every day and more severe spells every 2 
weeks.  With the severe spells, he had problems with his 
balance, stumbling to the right or left and falling forward.  
Each episode lasted 10-15 minutes.  Physical examination 
showed that his cranial nerves were intact except for a 
bilateral hearing deficit and tenderness in the right mastoid 
or periauricular lymph node.  The assessment included rule-
out Ménière's disease.  Following VA outpatient treatment in 
February 1994, the impression was Ménière's disease.  On VA 
outpatient treatment in October 1996, the VA examiner noted 
that the veteran had intermittent bilateral hearing loss 
associated with tinnitus, fullness, and vertigo that was 
"very suggestive of Ménière's type syndrome."  The veteran 
also experienced "sound intolerance and recruitment problems 
that go along with the inner ear disease."  Physical 
examination showed normal tympanic membranes and ear canals, 
a good nasal area, and a clear throat.  The impression was 
chronic Ménière's disease.  In a February 1997 addendum to 
this examination report, the VA examiner stated that the 
veteran's Ménière's disease was not related to or caused by 
service-connected tinnitus.

A review of the veteran's more recent VA medical records 
shows that, on VA ENT outpatient treatment in December 1998, 
it was noted that he had "classic" Ménière's disease that 
was being controlled with medication.  He recently had 
experienced an "acute flare up but is doing better now."  
The ENT examination was basically normal with no infection 
and much healthier mucous membrane surfaces since he had quit 
smoking.  On VA outpatient treatment in December 2000, 
objective examination showed clear tympanic membranes.  The 
assessment included Ménière's disease by history.  The 
veteran complained of "bad attacks every eight to ten days 
[and] three or four minor attacks every day" of Ménière's 
disease on VA outpatient treatment in April 2001.  The VA 
examiner stated that the veteran's Ménière's disease "seems 
to be fairly stable" on medication.  The veteran's nose, 
mouth, and throat were all benign.  Physical examination 
showed benign nasal mucosa.  The impressions included 
Ménière's disease.  On VA outpatient treatment in July 2001, 
the veteran stated that his Ménière's disease was "actually 
no worse and maybe slightly better" on medication.  The 
assessment was unchanged.  Finally, on VA outpatient 
treatment in January 2005, the veteran complained of "dizzy 
episodes associated with tingling."  Objective examination 
showed benign ear canals and ear drums and benign nasal 
mucosa.  The assessment included Ménière's disease.

The veteran testified at his February 2006 videoconference 
Board hearing that he had experienced symptoms of Ménière's 
disease since active service, although he had not been 
diagnosed with Ménière's disease until several years after 
service separation.  


Entitlement to TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran is currently service-connected for PTSD, 
evaluated as 30 percent, bilateral hearing loss, evaluated as 
30 percent, tinnitus, evaluated as 10 percent, and for 
bilateral inguinal hernia repair, evaluated as zero percent.  
Although the combined evaluation for compensation is 
60 percent effective March 4, 2004, there is no single 
disability rated as 60 percent nor any single disability 
rated as 40 percent with sufficient additional disability to 
bring the veteran's combined evaluation for compensation to 
70 percent.  Thus, he does not meet the schedular criteria 
for a TDIU.  See 38 C.F.R. § 4.16(a).  However, since the 
Board is remanding the raised, intertwined claim for service 
connection for vertigo noted above, appellate review of the 
claim must be deferred as adjudication of the vertigo and 
Meniere's disease claims could have an impact on the TDIU 
claim.  Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the raised, 
intertwined claim for service connection 
for vertigo, the AMC/RO must assure 
compliance with the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2005).  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements); Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006).

2.  The RO should adjudicate the 
intertwined claim for service connection 
for vertigo. 

3.  Thereafter, the RO should make 
arrangements for the veteran to undergo 
an Industrial and Social Survey 
Examination.  After reviewing the 
veteran's claims file, the social worker 
should address the following: Do the 
veteran's service-connected disabilities 
preclude him from obtaining and retaining 
all forms of substantially gainful 
employment consistent with his education 
and work experience?

4.  The RO should then review the 
expanded record and readjudicate the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for 
Meniere's disease (bearing in mind the 
definition of Ménière's disease) and 
entitlement to a TDIU.  If either claim 
is denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


